Citation Nr: 0312791	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty for training from April through 
September 1964, and subsequent Army National Guard service.   

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2002,   on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Upon its last review, the Board denied 
service connection for flat feet, and directed that further 
development be undertaken of the appellant's claim of service 
connection for a right shoulder disorder.

Although the directed development was subsequently completed, 
recent precedent issued by the appellate courts mandate that 
this matter be remanded.


REMAND

As noted, in August 2002, the Board directed additional 
development be undertaken of this claim, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  The appellant 
was afforded a VA medical examination in January 2003.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants one 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993) (Holding that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.).    

Because the appellant has not waived initial consideration by 
the RO of the January 2003 VA medical examination, this 
matter is REMANDED to the RO for the following actions:

The RO should review the record, 
including the recently obtained VA 
examination report and readjudicate the 
appellant's claim.  Any additional 
development action deemed proper should 
be accomplished.  The RO should follow 
any applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act as to 
notice and development.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  
Following such development and 
readjudication, if any such action does 
not resolve the claim, the RO shall issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



